Given, J.
The questions involved in these issues are exclusively questions of fact. Under a familiar rule the findings of the district court on these questions have the force and effect of a verdict, and will not be set aside when there is evidence to sustain them.
We have examined the evidence with care, and, while it is conflicting, we think it sustains the. findings of the court. It will serve no good purpose to here discuss the evidence. It is sufficient to say that our examination of it leads us to the conclusion that the judgment of the district court should be affirmed.